Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 1 of 11 PageID# 140



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


     ZACHARY R. STEENSTRA, by
     Michael S. Davis, as Administrator for the
     Estate and Norman Steenstra, Jr., and
     Sharon Roon, Parents of Zachary R.           Case No. 1:19-cv-00876-TSE-MSN
     Steenstra, individually,

                      Plaintiffs,
     v.

     UNITED AIRLINES, INC.,

                      Defendant.


                DEFENDANT’S ANSWER TO THE FIRST AMENDED COMPLAINT

           Defendant United Airlines, Inc. (“Defendant” or “United”), by counsel, respectfully

 submits its Answer to Plaintiffs’ First Amended Complaint and states as follows:1

                                       AS TO JURISDICTION

           1.      The allegations contained in Paragraph 1 of the First Amended Complaint are

 conclusions of law to which no response is required. United respectfully refers all questions of

 law to the Court. To the extent a response is required, United denies the allegations contained in

 Paragraph 1 of the First Amended Complaint.

           2.      The allegations contained in Paragraph 2 of the First Amended Complaint are

 conclusions of law to which no response is required. United respectfully refers all questions of




 1
  Each paragraph of this Answer constitutes Defendant’s answer to the same numbered paragraph
 of the First Amended Complaint. Defendant denies each and every allegation of the First Amended
 Complaint not specifically admitted in this Answer.


                                                                                     US_ACTIVE-148943301
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 2 of 11 PageID# 141



 law to the Court. To the extent a response is required, United denies the allegations contained in

 Paragraph 2 of the First Amended Complaint.

                                           AS TO VENUE

        3.      The allegations contained in Paragraph 3 of the First Amended Complaint are

 conclusions of law to which no response is required. United respectfully refers all questions of

 law to the Court. To the extent a response is required, United denies the allegations contained in

 Paragraph 3 of the First Amended Complaint, except admits that United operates flights out of

 Washington Dulles International Airport in Virginia.

                        AS TO NATURE OF THE CAUSE OF ACTION

        4.      United denies the allegations contained in Paragraph 4 of the First Amended

 Complaint.

                               AS TO FACTUAL ALLEGATIONS

        5.       United denies the allegations in Paragraph 5 of the First Amended Complaint,

 except admits that United was and is an air carrier as defined by 49 U.S.C. § 40102; that it operates

 under an Air Carrier Certificate pursuant to 49 U.S.C. § 41101 et seq.; that it is fully authorized to

 operate passenger flights, and that it operated United Flight 803 on December 3, 2017 between

 Washington Dulles International Airport and Tokyo Narita Airport.

        6.      United lacks knowledge or information sufficient to form a belief about the truth of

 the allegations contained in paragraph 6 of the First Amended Complaint, except admits that

 Zachary Steenstra was a passenger on United Flight 803 on December 3, 2017 with ticket number

 0165947208018.

        7.      United lacks knowledge or information sufficient to form a belief about the truth of

 the allegations contained in Paragraph 7 of the First Amended Complaint, except admits that




                                                 -2-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 3 of 11 PageID# 142



 Zachary Steenstra was a passenger aboard United Flight 803 on December 3, 2017 between

 Washington Dulles International Airport and Tokyo Narita Airport and that he had a scheduled

 connection in Tokyo Narita Airport to a flight destined for Bangkok, Thailand.

        8.      United lacks knowledge or information sufficient to form a belief about the truth of

 the allegations contained in Paragraph 8 of the First Amended Complaint.

        9.      United lacks knowledge or information sufficient to form a belief about the truth of

 the allegations contained in Paragraph 9 of the First Amended Complaint.

        10.     United denies the allegations contained in Paragraph 10 of the First Amended

 Complaint, except admits that Zachary Steenstra was a passenger aboard United Flight 803 on

 December 3, 2017 between Washington Dulles International Airport and Tokyo Narita Airport

 and that he had a scheduled connection in Tokyo Narita Airport to a flight destined for Bangkok,

 Thailand.

        11.     United denies the allegations contained in Paragraph 11 of the First Amended

 Complaint, except admits that United Flight 803 flew non-stop from Washington Dulles

 International Airport to Tokyo Narita Airport.

        12.     United denies the allegations contained in Paragraph 12 of the First Amended

 Complaint, except denies knowledge or information sufficient to form a belief as to the truth of

 the allegations concerning the medical treatment Zachary Steenstra obtained after landing at Tokyo

 Narita Airport, denies knowledge or information sufficient to form a belief as to the truth of the

 allegations concerning the diagnosis and cause of Zachary Steenstra’s medical condition, and

 admits that Zachary Steenstra received assistance from medical personnel to disembark from

 United Flight 803.




                                                  -3-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 4 of 11 PageID# 143



        13.     United denies the allegations contained in Paragraph 13 of the First Amended

 Complaint except admits that on December 3, 2017 it operated United Flight 803 from Washington

 Dulles International Airport to Tokyo Narita Airport.

        14.     United denies the allegations contained in Paragraph 14 of the First Amended

 Complaint, except admits that United Flight 803 landed at its original destination of Tokyo Narita

 Airport.

        15.     United denies the allegations contained in Paragraph 15 of the First Amended

 Complaint.

        16.     United denies the allegations contained in Paragraph 16 of the First Amended

 Complaint.

        17.     United denies the allegations contained in Paragraph 17 of the First Amended

 Complaint.

        18.     United denies the allegations contained in Paragraph 18 of the First Amended

 Complaint.

        19.     United denies the allegations contained in Paragraph 19 of the First Amended

 Complaint.

        20.     United denies the allegations contained in Paragraph 20 of the First Amended

 Complaint.

        21.     United denies the allegations contained in Paragraph 21 of the First Amended

 Complaint, except admits that it was and is an air carrier as defined by 49 U.S.C. § 40102; that it

 operates under an Air Carrier Certificate pursuant to 49 U.S.C. § 41101 et seq.; and that it is fully

 authorized to operate passenger flights. United respectfully refers all questions of law to the Court.

                                   AS TO CAUSE OF ACTION




                                                 -4-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 5 of 11 PageID# 144



        22.     United incorporates its responses to Paragraphs 1-21 of the First Amended

 Complaint as if set forth fully herein.

        23.     The allegations contained in Paragraph 23 of the First Amended Complaint are

 conclusions of law to which no response is required. United respectfully refers all questions of

 law to the Court. To the extent a response is required, United denies the allegations contained in

 Paragraph 23 of the First Amended Complaint.

        24.     The allegations contained in Paragraph 24 of the First Amended Complaint are

 conclusions of law to which no response is required. United respectfully refers all questions of

 law to the Court. To the extent a response is required, United denies the allegations contained in

 Paragraph 24 of the First Amended Complaint.

        25.     United denies the allegations contained in Paragraph 25 of the First Amended

 Complaint.

        26.     United denies the allegations contained in Paragraph 26 of the First Amended

 Complaint and respectfully refers all questions of law to the Court.

        27.      United denies the allegations contained in Paragraph 27 of the First Amended

 Complaint and further notes that the allegations, as drafted, are vague an ambiguous.

        28.     United denies the allegations contained in Paragraph 28 of the First Amended

 Complaint.

        29.     United denies the allegations contained in Paragraph 29 of the First Amended

 Complaint.

        30.     United denies the allegations contained in Paragraph 30 of the First Amended

 Complaint.




                                                -5-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 6 of 11 PageID# 145



        31.     United denies the allegations contained in Paragraph 31 of the First Amended

 Complaint.

        32.     United denies the allegations contained in Paragraph 32 of the First Amended

 Complaint.

                                AS TO REQUEST FOR RELIEF

        United denies the allegations contained in the paragraph under the header “Request for

 Relief” and denies that Plaintiffs are entitled to an award of damages from United.

                                  AFFIRMATIVE DEFENSES

        By way of further Answer to Plaintiffs’ First Amended Complaint, United sets forth the

 following separate Defenses and Affirmative Defenses:

                               FIRST AFFIRMATIVE DEFENSE

        1.      The First Amended Complaint fails to state a cause of action upon which relief can

 be granted against United.

                              SECOND AFFIRMATIVE DEFENSE

        2.      The transportation out of which the subject matter of this action arose was

 “international carriage” within the meaning of the Montreal Convention and the rights of the

 Plaintiffs are governed exclusively by the provisions of the Montreal Convention.

                              THIRD AFFIRMATIVE DEFENSE

        3.      Any state law claims asserted by Plaintiffs against United, if any, are preempted

 by the Montreal Convention. See, e.g., El Al Israel Airlines, Ltd. v. Tseng, 525 U.S. 155 (1999).

                              FOURTH AFFIRMATIVE DEFENSE




                                                -6-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 7 of 11 PageID# 146



          4.    Pursuant to Articles 20 and 21 of the Montreal Convention, United is not liable to

 Plaintiffs because any alleged damages sustained by Plaintiffs were not due to the fault, neglect,

 want of care or other culpable conduct on the part of United or its servants or agents.

                                FIFTH AFFIRMATIVE DEFENSE

          5.    Upon information and belief, pursuant to Articles 20 and 21 of the Montreal

 Convention, United is not liable to Plaintiffs because any alleged damages sustained by Plaintiffs

 were solely due to the fault, neglect, want of care or other culpable conduct on the part of a third

 party.

                                SIXTH AFFIRMATIVE DEFENSE

          6.    Pursuant to Article 21 of the Montreal Convention, the liability of United, if any, is

 limited to Plaintiffs’ provable damages up to a maximum of 113,100 SDRs.

                             SEVENTH AFFIRMATIVE DEFENSE

          7.    United is not liable for Plaintiffs’ alleged injuries because they were not caused by

 an “accident” within the meaning of Article 17 of the Montreal Convention.

                              EIGHTH AFFIRMATIVE DEFENSE

          8.    Pursuant to Article 17 of the Montreal Convention, Plaintiffs may only recover

 damages for bodily injury of Zachary Steenstra.

                               NINTH AFFIRMATIVE DEFENSE

          9.    Any claim for punitive or exemplary damages by Plaintiffs, if any, is barred by

 Article 29 of the Montreal Convention.

                               TENTH AFFIRMATIVE DEFENSE

          10.   Upon information and belief, the alleged actions of United were not the proximate,

 factual or legal cause of any injury or loss allegedly suffered by Plaintiffs.




                                                  -7-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 8 of 11 PageID# 147



                              ELEVENTH AFFIRMATIVE DEFENSE

           11.   Upon information and belief, the alleged injuries and damages were caused by the

 contributory negligence and/or culpable conduct of Zachary Steenstra.

                              TWELFTH AFFIRMATIVE DEFENSE

           12.   Upon information and belief, the damages alleged were brought about, in whole or

 in part, by an intervening and superseding cause and were not caused by United or by any third-

 party for whom United is responsible.

                            THIRTEENTH AFFIRMATIVE DEFENSE

           13.   Upon information and belief, Plaintiffs’ purported claims for relief as set forth in

 the First Amended Complaint are barred in that the accident, injuries and damages alleged therein

 were proximately caused by the negligence and tortious conduct of persons or entities other than

 United and/or its employees and/or agents, in that such conduct bars recovery herein against

 United.

                            FOURTEENTH AFFIRMATIVE DEFENSE

           14.   Upon information and belief, Plaintiffs’ claims are barred, in whole or in part, by

 the failure to mitigate the alleged damages.

                             FIFTEENTH AFFIRMATIVE DEFENSE

           15.   This action should be dismissed or transferred based on improper forum and/or

 venue, and under the doctrine of forum non conveniens.

                             SIXTEENTH AFFIRMATIVE DEFENSE

           16.   Pursuant to tariffs and/or conditions of contract as set forth in the relevant contract

 of transportation, United is not liable to Plaintiffs or, in the alternative, United’s liability is limited.

                           SEVENTEENTH AFFIRMATIVE DEFENSE




                                                    -8-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 9 of 11 PageID# 148



        17.     Any applicable statute(s) of limitations should be applied.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        18.     Plaintiffs’ claims are preempted by federal law, including, but not limited to, federal

 regulations, the Airline Deregulation Act, 49 U.S.C. § 41713 (2009), and the Federal Aviation Act,

 49 U.S.C. §§ 40101-49105 (2009).

                          NINETEENTH AFFIRMATIVE DEFENSE

        19.     Upon information and belief, Plaintiffs’ economic loss, if any, was or will be

 replaced or indemnified, in whole or in part, from collateral sources, and United is entitled to have

 the Court consider the same in determining and reducing any such damages.

                           TWENTIETH AFFIRMATIVE DEFENSE

        20.     United reserves the right to assert additional affirmative defenses as may be

 revealed during discovery and as justice requires.

                     NOTICE OF APPLICABILITY OF FOREIGN LAW

        21.     Some or all of the claims or defenses asserted in this cause may be governed by the

 substantive law of another jurisdiction, including the law of Thailand.

        WHEREFORE, United demands judgment dismissing the First Amended Complaint,

 with prejudice, together with the costs and disbursements of this action and for such other and

 further relief as this Court may deem just and proper.




                                                 -9-
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 10 of 11 PageID# 149



 Dated: September 3, 2019           Respectfully submitted,

                                    UNITED AIRLINES, INC.
                                    By Counsel

                                    /s/ Justin deBettencourt
                                    Justin deBettencourt (VSB No. 83806)
                                    REED SMITH LLP
                                    7900 Tysons One Place, Suite 500
                                    McLean, Virginia 22102
                                    (703) 641-4200 (Telephone)
                                    (703) 641-4340 (Facsimile)
                                    jdebettencourt@reedsmith.com


                                    /s/ Oliver Beiersdorf
                                    Oliver Beiersdorf
                                    REED SMITH LLP
                                    599 Lexington Avenue, 22nd Floor
                                    New York, NY 10022
                                    Tel: (212) 521-5400
                                    Fax: (212) 521-5450
                                    obeiersdorf@reedsmith.com
                                    (admitted pro hac vice)

                                    Counsel for Defendant




                                     - 10 -
Case 1:19-cv-00876-TSE-MSN Document 20 Filed 09/03/19 Page 11 of 11 PageID# 150



                                CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I caused the foregoing to be filed
 electronically with the Clerk of the Court using CM/ECF, which will then send a notification of
 such filing to all counsel of record.


                                                       /s/ Justin deBettencourt
                                                       Counsel for Defendant




                                              - 11 -
